ORDER

PER CURIAM:
AND NOW, this 10th day of March, 1995, a Rule having been entered upon respondent by this Court on January 20, 1995, to show cause why she should not be disbarred and upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute, Sharon S. Brown is disbarred from the Bar of this Commonwealth, retroactive to June 18, 1993, and she shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
MONTEMURO, J., is sitting by designation.